           Case MDL No. 2942 Document 213 Filed 05/18/20 Page 1 of 1



                                   BEFORE THE
                         UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION


 IN RE: COVID-19 BUSINESS                                MDL DOCKET NO. 2942
 INTERRUPTION PROTECTION
 INSURANCE LITIGATION



                     NOTICE OF WITHDRAWAL OF APPEARANCE

       Notice is hereby given that the appearance of Richard J. Doren for Defendants Travelers

Casualty Insurance Company of America, The Charter Oak Fire Insurance Company, The

Travelers Indemnity Company of America, and The Travelers Indemnity Company, is

withdrawn in the above-referenced matter regarding the cases listed in the attached Schedule of

Actions.


 Dated: May 18, 2020                               Respectfully submitted,

                                                   GIBSON, DUNN & CRUTCHER LLP


                                                   By: /s/ Richard J. Doren
                                                   Richard J. Doren, SBN 124666
                                                   333 South Grand Avenue
                                                   Los Angeles, CA 90071-3197
                                                   Telephone: 213.229.7000
                                                   Facsimile: 213.229.7520
                                                   rdoren@gibsondunn.com

                                                   Attorney for Defendants Travelers Casualty
                                                   Insurance Company of America, The Charter
                                                   Oak Fire Insurance Company, The Travelers
                                                   Indemnity Company of America, and The
                                                   Travelers Indemnity Company




                                               1
